UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT


                                          No. 98-40757



W. GREG SHELTON,
                                                                             Plaintiff-Appellant,
                                               versus

BENEFIT PLAN OF EXXON CORPORATION
AND PARTICIPATING AFFILIATES; M ASIF
BEG; CIGNA INSURANCE CO.,
                                                                         Defendants-Appellees.



                      Appeal from the United States District Court
                          for the Southern District of Texas
                                         (G-97-CV-529)


                                           June 4, 1999
Before POLITZ, HIGGINBOTHAM and DAVIS, Circuit Judges.
PER CURIAM:*

       This matter is before the court on appeal by W. Greg Shelton of an adverse
summary judgment. Having considered the briefs, oral arguments of counsel, and

pertinent parts of the record, and on the facts as detailed, authorities cited, and

analysis made by the district court in its comprehensive Order Granting

Defendants’ Motion for Summary Judgment, signed and entered on May 27, 1998,


        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the judgment appealed is AFFIRMED.




                                     2